255 S.W.3d 525 (2008)
Heath COWIN, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89510.
Missouri Court of Appeals, Eastern District, Division Four.
April 22, 2008.
Motion for Rehearing and/or Transfer Denied June 12, 2008.
Jo Ann Rotermund, Assistant Public Defender, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer; Assistant Attorney General, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 12, 2008.

ORDER
PER CURIAM.
Heath Cowin (Movant) appeals from the motion court's judgment denying his Rule 29.15 motion for post-conviction relief (motion) following an evidentiary hearing. In *526 the underlying case, a jury found Movant guilty of one count of first-degree statutory rape (Count I), in violation of Section 566.0321[1], and one count of first-degree child molestation (Count II), in violation of Section 566.067. The trial court sentenced Movant to consecutive terms of life imprisonment on Count I and twenty years on Count II. Movant appealed the judgment of his convictions and sentence, and this Court affirmed in State v. Cowin, 120 S.W.3d 293 (Mo.App. E.D.2003). Movant thereafter filed his motion, pursuant to Rule 29.15, alleging the trial court lacked jurisdiction to try his case or to sentence him and alleging ineffective assistance of his trial counsel.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 1994, unless otherwise indicated.